Citation Nr: 0940235	
Decision Date: 10/22/09    Archive Date: 10/30/09	

DOCKET NO.  06-03 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for chronic tinnitus. 

3.  Entitlement to service connection for a chronic skin 
disorder, to include chloracne, claimed as the residual of 
exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
April 1972, with service in the Republic of Vietnam from 
February 1970 to January 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This case was previously before the Board in February 2009, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.


FINDINGS OF FACT

1.  Bilateral hearing loss is not shown to have been present 
in service, or for many years thereafter, nor is it the 
result of any incident or incidents of the Veteran's period 
of active military service.

2.  Chronic tinnitus is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the Veteran's period of 
active military service.

3.  A chronic skin disorder, including chloracne, is not 
shown to have been present in service, or for many years 
thereafter, nor is it the result of any incident or incidents 
of the Veteran's period of active military service, including 
exposure to Agent Orange.  


CONCLUSIONS OF LAW

1.  Bilateral hearing was not incurred in or aggravated by 
active military service, nor may sensorineural hearing loss 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

2.  Chronic tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).

3.  A chronic skin disorder, including chloracne, was not 
incurred in or aggravated by active military service, nor may 
chloracne be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1116 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, 
including those offered during the course of a hearing before 
the undersigned Veterans Law Judge in August 2009, as well as 
service treatment records, and both VA and private treatment 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for 
bilateral hearing loss and tinnitus, as well as for a chronic 
skin disorder.  In pertinent part, it is contended that the 
Veteran's current hearing loss and tinnitus are the result of 
exposure to noise at hazardous levels during his period of 
active military service.  It is further contended that the 
Veteran's claimed skin disorder, i.e., chloracne, is in some 
way the result of exposure to Agent Orange while in service 
in the Republic of Vietnam.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomotology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

In that regard, in order to establish service connection for 
a claimed disability, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Alternatively, service connection may be awarded for 
a "chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the Veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomotology after discharge, and medical 
evidence relates the symptomotology to the Veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Moreover, where a Veteran served for ninety (90) days or more 
during a period of war, and an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Additionally, where a Veteran was exposed to an herbicide 
agent during active military, naval or air service in the 
Republic of Vietnam, the following diseases shall be service 
connected, even though there is no record of such disease 
during service:  chloracne or other acneform disease 
consistent with chloracne, Type II diabetes (also known as 
Type II diabetes mellitus, or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (i.e., cancers of 
the lung, bronchus, larynx, or trachea), chronic lymphocytic 
leukemia, or soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e) (2009).

These diseases shall become manifest to a degree of 10 
percent or more anytime after service, except that chloracne, 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall become manifest to a degree of 10 percent or more 
within a year after the last date on which the Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  For the purposes of this section, the term 
"herbicide agent" means a chemical or an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975.  38 U.S.C.A. 
§ 1116 (West 2002 & Supp. 2009); 38 C.F.R. § 3.307(a)(6)(ii) 
(2009).

Finally, the Board observes that, for the purpose of applying 
the laws administered by VA, impaired hearing is considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores utilizing the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).

In the present case, service treatment records are negative 
for history, complaints, or abnormal findings indicative of 
the presence of hearing loss or tinnitus, or any chronic 
disorder of the skin.  In point of fact, at the time of a 
service separation examination, apparently dated in April 
1972, a physical examination of the Veteran's ears and skin 
was entirely within normal limits.  Moreover, an audiometric 
evaluation conducted as part of that examination revealed 
pure tone air conduction threshold levels in decibels, as 
follows:  




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
0
0
5
5
0
LEFT
10
5
0
0
10
10

Significantly, at the time of service separation, no 
pertinent diagnoses were noted.

The earliest clinical indication of the presence of chronic 
hearing loss or a skin disability is revealed by a VA Agent 
Orange Registry examination dated in April 2003, more than 30 
years following the Veteran's discharge from service, at 
which time he received diagnoses of acne rosaceous, tinea 
pedis, onychomycosis (of the toenails), and "probable" early 
sensorineural hearing loss.  Arguably chronic tinnitus was 
first noted no earlier than April 2005, once again, many 
years following the Veteran's discharge from service.

Significantly, at the time of a VA audiometric examination in 
June 2008 (which examination, it should be noted, included a 
full review of the Veteran's claims folder), the Veteran gave 
a history of hearing problems in both ears which had 
reportedly begun in 1970.  According to the Veteran, his 
hearing problems "came on slowly."  Also noted were problems 
with ear infections in both ears, the most recent of which 
had occurred in May of 2008.  According to the Veteran, 
during the time that he was in the Army, he was in 
communications, and was exposed to noise from both artillery 
and infantry.  Following his release from the military, the 
Veteran reportedly did mechanical work, which involved some 
exposure to noise from tools, drills, mechanical rooms, and 
boiler rooms.  

Audiometric evaluation revealed pure tone air conduction 
threshold levels, in decibels as follows:  



HERTZ




500
1000
2000
3000
4000
RIGHT
30
30
25
30
30
LEFT
25
30
25
30
40

Speech recognition scores were 60 percent in the Veteran's 
right ear, and 56 percent in the left ear.  The pertinent 
diagnosis noted was of a mild sensorineural hearing loss in 
the right ear, with a mild to moderate sensorineural hearing 
loss in the left ear.  According to the examiner, the 
Veteran's intertest consistency was only "fair to poor."

When questioned regarding his tinnitus, the Veteran reported 
the onset of that problem "after Vietnam in 1971."  According 
to the Veteran, his tinnitus was severe, constant, and 
bilateral, and made it difficult for him to fall asleep at 
night.  

Following evaluation, the examiner noted that, in reviewing 
the Veteran's claims file, his service medical records 
contained his separation physical (examination), which 
indicated he had audiometric thresholds within normal limits 
in both ears at that time.  In the opinion of the examiner, 
therefore, it was "less likely than not" the case that the 
Veteran's hearing loss and tinnitus "were caused by military 
noise exposure."  

As regards the Veteran's claimed skin disability, the Board 
acknowledges that, since the time of his discharge from 
service, the Veteran has received varying skin diagnoses, 
including cellulitis, tinea pedis, onychomycosis, and acne 
rosacea, as well as cystic acne, Favre Rachouchot Syndrome 
"with a possible component of chloracne," and chloracne.  
However, on no occasion have any of those diagnoses been 
related to an incident or incidents of the Veteran's period 
of active military service, including exposure to Agent 
Orange.  Moreover, to the extent the Veteran actually suffers 
from what might reasonably be described as "chloracne," that 
disability did not become manifest to a degree of 10 percent 
or more within a year or more after the last date on which 
the Veteran was (arguably) exposed to an herbicide agent 
during active military service, which is to say, January of 
1971, thereby precluding any consideration of service 
connection for chloracne on a presumptive basis.  

As noted above, not until many years following the Veteran's 
discharge from service did he voice complaints of or receive 
treatment for either hearing loss or tinnitus, or, for that 
matter, chloracne.  Significantly, "evidence over a long 
period without medical complaint, can be considered, along 
with other factors concerning the Veteran's health and 
medical treatment during and after military service."  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  More 
importantly, for service connection to be established by 
continuity of symptomotology, there must be medical evidence 
which relates a current condition to that symptomotology.  
See Savage, supra.  In this case, there is no such medical 
evidence suggesting a link to the Veteran's military service.  

The Board is cognizant of the Veteran's testimony which 
attributes his disabilities to service.  Nonetheless, when 
weighing the Veteran's assertions against other objective 
evidence of record, the Board finds that his statements are 
not credible and are of little probative value.  While the 
absence of medical reports alone cannot be used to refute 
continuity of symptomatology, the silent service treatment 
reports, prolonged post service period without complaint, and 
the unrefuted medical opinions, which do not relate the 
Veteran's disabilities to service, all factor against the 
Veteran's assertions.  The Board also notes that the 
Veteran's hearing loss and skin disorders are not 
disabilities to which the Veteran, as a lay person, can 
create the requisite nexus to service.  

Based on the aforementioned, the Board is unable to 
reasonably associate the Veteran's current hearing loss or 
tinnitus, or claimed chloracne, first persuasively documented 
many years following service discharge, with any incident or 
incidents of his period of active military service.  
Accordingly, the evidence preponderates against the Veteran's 
claims and is not in equipoise.  Service connection for those 
disorders must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) 
inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the Veteran about the information and evidence that VA 
will seek to provide; and (3) inform the Veteran about the 
information and evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
May 2003 and March 2006.  In those letters, VA informed the 
Veteran that, in order to substantiate a claim for service 
connection, the evidence needed to show that he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the postservice disability and the disease or 
injury in service, which was usually shown by medical records 
and medical opinions.  To the extent there existed any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was 
nonprejudicial in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
Veteran had a clear understanding of the elements required to 
prevail on his claims.  Moreover, neither the Veteran nor his 
representative has raised allegations of prejudice resulting 
from error on the part of VA.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 
128 (2008).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  The RO informed the Veteran that he could obtain 
private records himself and submit them to VA.  The Veteran 
was also advised of how disability ratings and effective 
dates are assigned if service connection is granted.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as private 
treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).





ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for chronic tinnitus is denied.

Service connection for a chronic skin disorder, to include 
chloracne, claimed as the residual of exposure to Agent 
Orange, is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


